Citation Nr: 1016509	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-37 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran served with the Army National Guard from July 
1959 to January 1960, and in the Army from October 1961 to 
August 1962 and from March 1963 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2009, the Veteran presented hearing testimony before 
a Decision Review Officer at the local RO regarding the 
issues on appeal.  The transcript of the hearing is 
associated with the claims file and has been reviewed. 

The Board recognizes that the RO up to the present has 
developed and adjudicated the claim which was filed by the 
Veteran, i.e., seeking service connection for PTSD.  However, 
during the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
which may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In consideration of the Court's holding, the Board 
has recharacterized the issue involving PTSD as reflected on 
the first page of the present decision.


FINDINGS OF FACT

1.  The Veteran's claimed stressor events have not been 
corroborated by credible supporting evidence.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has a 
current psychiatric disorder, to include PTSD, which is due 
to any incident or event in military service. 

3.  A preponderance of the evidence is against a finding that 
the Veteran's current bilateral hearing impairment as defined 
by 38 C.F.R. § 3.385 is related to his period of active 
military service, to include acoustic trauma therein, and 
against a finding that sensorineural hearing loss, as an 
organic disease of the nervous system, was manifested to a 
compensable degree within one year after separation from 
service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The Board concludes that the Veteran was provided with proper 
VCAA notice prior to the August 2008 rating decision that 
denied the claims by way of a February 2008 VCAA notice 
letter for reasons explained below. 

Specifically, in February 2008 correspondence, the RO 
apprised the Veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  In 
this regard, the RO advised him of what the evidence must 
show to establish entitlement to service connected 
compensation benefits for his claimed disorders and described 
the types of information and evidence that the Veteran needed 
to submit to substantiate his claims.  The RO also explained 
what evidence VA would obtain and would make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  Further, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date once service 
connection had been established.  See Dingess, supra.  With 
that letter, the RO effectively satisfied all notice 
requirements with respect to the issues on appeal.  

Moreover, the RO provided the Veteran with a copy of the 
above rating decision, the October 2008 SOC, and the December 
2009 SSOC, which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187. 

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of his claims.  The Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs) have been obtained in connection with the 
claims.  In addition, VA treatment records from August 2007 
to February 2008 and private medical evidence submitted by 
the Veteran, specifically a letter from a private 
psychiatrist dated in July 2007 and a letter from a private 
audiologist dated in August of 2007, are included in the 
claims folder.  

The Veteran was also afforded a VA audiological examination 
in May 2008 in connection with his claim for hearing loss.  
The examining audiologist included the audiometric results 
demonstrated by the Veteran at the examination in the report.  
A VA otolaryngologist also reviewed the claims folder as well 
as the May 2008 audiometric results and, jointly with the 
examining audiologist, provided a medical nexus opinion with 
respect to the Veteran's claimed hearing loss in the report.  
The rationale for the opinion was supported by documentation 
contained in the record and medical principles as well as the 
Veteran's examination results.  For these reasons, the Board 
finds that the May 2008 audiological examination report is 
adequate for the purpose of this adjudication.

In regard to the Veteran's claimed psychiatric disorder, the 
Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the claim.  However, 
as will be explained below, none of the Veteran's claimed 
stressor events has been corroborated by credible supporting 
evidence due to a lack of information provided by the 
Veteran.  In addition, the STRs are devoid of any findings of 
or references to a psychiatric disorder.  Because the 
evidence provides no basis to grant this claim as will be 
explained in greater detail below, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).      

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board therefore concludes 
that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the current 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
view of the foregoing, the Board will proceed to evaluate the 
merits of the Veteran's claims.   


II.  Facts and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service connection for an acquired psychiatric disorder

The Veteran essentially contends that he has PTSD as a result 
of several stressor events that occurred while serving in the 
Republic of Vietnam as part of the 572nd Engineer Company, 
577th Battalion.  At the April 2009 hearing before the DRO, 
the Veteran reported being fired upon on several occasions by 
enemy combatants while performing his duties as a grader 
operator; witnessing the explosions of bridges by enemy 
combatants during a temporary duty (TDY) assignment in 
support of the Special Forces Engineers; and having the 
perimeter of his compound attacked by small arms fire during 
his periods of service in Vietnam.      

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such qualifying (e.g., honorable) service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order for service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).  

In the present case, the Veteran is not shown to have combat 
service.  The DD Form 214 does not show that he was in 
receipt of any awards, medals, or decorations clearly 
indicative of combat status.  Further, the Veteran does not 
contend that his current psychiatric disorder is related to 
combat service and that he is entitled to the presumption 
afforded combat veterans under 38 U.S.C.A. § 1154(b).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the present case, the Board notes that the Veteran's 
claimed stressor events regarding his claimed PTSD have not 
been corroborated by credible supporting evidence.  Although 
the RO has attempted to verify the Veteran's stressor events, 
the Veteran has not provided enough information regarding his 
claimed stressor events to obtain verification.  See 
memoranda dated in July 2008 and May 2009 with the subject of 
formal finding on a lack of information required to verify 
stressors in connection with the PTSD claim.  In this regard, 
the Board notes that the Veteran and his representative 
demonstrated an understanding at the April 2009 RO hearing 
that the Veteran had not provided enough information to 
verify his claimed stressor events and needed to provide 
additional information in support of his claim.  See April 
2009 RO hearing transcript, p. 2, 6, 8-9.  The information 
provided at the hearing is insufficient to verify the claimed 
stressor events, as noted by the U.S. Army and Joint Services 
Records Research Center (JSRRC) in the May 2009 memorandum 
referenced above, and neither the Veteran nor his 
representative has provided any additional information or 
evidence regarding the claimed stressor events since the 
hearing.         

In addition, the Board observes that service treatment 
records (STRs) show that the Veteran was psychiatrically 
evaluated as normal at entrance to service; contain no 
complaints, findings, or treatment of a mental disorder 
during service; and show that the Veteran was psychiatrically 
evaluated as normal at the September 1970 separation 
examination.  

While the SPRs show that the Veteran was charged with being 
absent without official leave (AWOL) from September 20, 1964, 
to September 23, 1964, and from October 26, 1964, to November 
22, 1964, and received a special court martial as a result, 
it is notable that these AWOL episodes occurred prior to his 
service in Vietnam.  Subsequent service examinations show 
that the Veteran was consistently psychiatrically evaluated 
as normal. 
   
The earliest and only diagnosis of a mental health disorder 
included in the record is dated in 2007, approximately 37 
years after service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and complaint or medical documentation of 
a claimed disability is evidence against a claim of service 
connection.).  At that time, a private psychiatrist evaluated 
the Veteran and diagnosed anxiety disorder, not otherwise 
specified (NOS) on Axis I.  See July 2007 psychiatric 
evaluation by Dr. M.B.  The psychiatrist explained that, 
while the Veteran had some symptoms of PTSD, he lacked other 
symptoms such as significant interruption of his normal life 
by memories of his service, lack of interest in ordinary 
activities or pleasures, guilt, excessive irritability, being 
hyperalert, or having notable physical symptoms in recalling 
events in Vietnam.  The private psychiatrist did not diagnose 
the Veteran with PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Although the Veteran has asserted that he currently suffers 
from PTSD, the Board affords the diagnosis provided by the 
private psychiatrist more probative value than the Veteran's 
lay assertion because the psychiatrist, unlike the Veteran, 
has specialized expertise in the area of mental disorders and 
is able to render a competent diagnosis of a psychiatric 
disorder.  While the Veteran is competent to report 
psychiatric symptoms, he is not competent to render a 
diagnosis of a psychiatric disorder.  

It is further noted that the Veteran's anxiety disorder, NOS, 
has not been linked to his period of active military service.  
Dr. M.B. did not link the diagnosis to service and, as noted 
above, STRs are devoid of any findings or treatment for 
mental problems and the first evidence of a mental disorder 
is shown nearly four decades after service.  Moreover, the 
Veteran himself has not contended that this particular 
diagnosis is related to active service and has not alleged a 
continuity of psychiatric symptomatology since service.  

Thus, the competent and probative evidence shows that the 
Veteran did not manifest a psychiatric disorder in service or 
for many years thereafter and there is no indication that the 
Veteran's current psychiatric disorder is otherwise related 
to his period of active service.  In addition, the Veteran is 
not shown to suffer from PTSD as a result of any events or 
incidents of his active military service.  In consideration 
of the foregoing, the Board finds the preponderance of the 
evidence is against his claim and service connection for an 
acquired psychiatric disorder is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

B.  Service connection for bilateral hearing loss

The Veteran contends that his current bilateral hearing loss 
was caused by acoustic trauma sustained during his periods of 
service in the Army National Guard and the U.S. Army.  
Specifically, he asserts that he developed hearing problems 
due to repeated exposure to the loud noises associated with 
driving vehicles such as engine noise in addition to 
artillery fire while performing his duties as a light vehicle 
driver and grader operator.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do 
not preclude service connection for a hearing loss which 
first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

In the present case, there is medical evidence of record that 
clearly shows that the Veteran currently suffers from a right 
ear hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385.  However, there is conflicting medical 
evidence regarding the medical question of whether a left ear 
hearing impairment as defined by VA regulation is shown.    

As stated above, the Veteran underwent an audiological 
examination in connection with the claim in May 2008.  The 
May 2008 audiological examination report shows that he 
exhibited pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
45
35
LEFT
20
10
5
25
30

Speech recognition scores with the Maryland CNC Test were 100 
percent for the right ear and 96 percent for the left ear.  
The examining audiologist wrote that the results noted 
provided the best estimate of the Veteran's organic hearing.  
The audiologist also commented that the nature of the 
Veteran's hearing loss was sensorineural.  Thus, according to 
the audiometric results shown in the May 2008 VA audiological 
examination report, the Veteran demonstrates a right ear 
hearing impairment but does not have a left ear hearing 
impairment as defined by VA regulation.     

On the other hand, the Board notes that the Veteran also 
underwent private audiological evaluation in August 2007, 
approximately four months prior to filing his claim.  
Although his demonstrated pure tone thresholds on testing are 
not specifically reported and are only depicted by graph, the 
audiologist (J.C.) noted that the Veteran's audiometric 
results revealed a mild to moderate sensorineural hearing 
loss in both ears.  The audiologist further wrote that the 
Veteran had word recognition of 92 percent in the right ear 
and 84 percent in the left ear on the Maryland CNC speech 
discrimination test, which meets the definition of a 
bilateral hearing impairment by VA regulation.  

In weighing the above medical evidence, the Board concludes 
that the evidence for and against the finding that the 
Veteran has a current bilateral hearing impairment is at 
least in approximate balance.  Therefore, resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that the evidence sufficiently establishes the presence of a 
current bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385.

Thus, as the Board concludes that the evidence of record 
sufficiently establishes a current diagnosis of bilateral 
hearing loss as defined by VA regulation, we will next 
consider whether the disability is related to the Veteran's 
period of active military service, to include any acoustic 
trauma therein.  

The Board notes that the Veteran appeared to show some 
decreased hearing acuity at the June 1962 service 
examination, and he was treated for questionable left otitis 
media after complaining of multiple symptoms, to include pain 
in his left ear on swallowing, in May 1964.  The Veteran has 
also competently reported that he was frequently exposed to 
loud noise in service, and the Board finds the Veteran's 
account credible.   

Nonetheless, the Veteran's STRs are devoid of any complaints, 
findings, or treatment for hearing problems, to include on 
the service reports of medical history.  Also, the Veteran's 
hearing acuity was consistently evaluated to be within normal 
limits throughout service.  

In addition, the first evidence of a hearing impairment was 
shown in 2007, approximately 37 years after separation from 
active service.  See August 2007 letter from J.C., Au.D.; see 
also Maxson, supra.  Also, the Veteran admitted at the May 
2008 VA audiological examination that he had had noise 
exposure while working as a truck driver and engaging in 
periodic recreational shooting and hunting since his 
separation from service.

Furthermore, a VA otolaryngologist and senior audiologist 
jointly concluded that the most likely etiology of the 
Veteran's current hearing loss was presbycusis (i.e., age-
related hearing loss) and hearing loss was less likely than 
not related to the Veteran's military service.  In the 
examination report, the otolaryngologist explained that, 
while there was no question that the Veteran had significant 
military noise exposure, he had likely had additional non-
military noise as well.  He added that the Veteran's current 
audiometric thresholds, however, were very compatible with 
his current age so that neither military nor non-military 
noise exposure had affected his hearing levels.  The 
otolaryngologist added that there were no significant 
threshold shifts recorded while the Veteran was on active 
duty.  

Although J.C. alternatively concluded in the August 2007 
letter that she felt that it was at least as likely as not 
that the Veteran's hearing loss was caused by or contributed 
to by his excessive noise exposure while in the military 
based on the level of noise exposure while in the military 
and the findings of significant hearing threshold shift in 
the right ear upon separation from service, the Board affords 
her opinion less probative value than the joint VA opinion 
discussed above.  

The May 2008 VA otolaryngologist wrote that he had reviewed 
the opinion provided by J.C. but felt that her opinion lacked 
"basis-in-fact", because she had totally disregarded the 
Veteran's age when rendering the opinion.  See Evans, supra.  
Upon review, the Board finds the VA otolaryngologist's 
assessment persuasive because J.C., in fact, did not include 
any discussion of the effect of the Veteran's age on his 
current hearing loss.  In addition, the Board recognizes that 
the otolaryngologist has a greater level of training and 
specialized medical expertise in the area of ear disorders 
than J.C.  

The Board has considered the Veteran's lay assertion that his 
hearing problems resulted from noise exposure in service.  
However, as stated above, the reports of medical history 
included in the STRs show that the Veteran consistently 
denied having any hearing problems.  The STRs showing no 
evidence of complaint, finding, or treatment for hearing 
loss, which are dated contemporaneous to his service, far 
outweigh the Veteran's more recent unsupported assertion and 
are afforded more probative value.  

It is also notable that the Veteran has not specifically 
alleged a continuity of symptomatology since service.  
Indeed, he told the May 2008 VA examiner that he had 
experienced progressive hearing loss for approximately 20 
years (i.e., from 1988), which was many years after service.  
While it is noted that the Veteran told the August 2007 
private audiologist that he had experienced tinnitus (i.e., 
ringing in the ears) since service, he later denied tinnitus 
on the written case history form and when verbally asked at 
the May 2008 VA audiological examination. 


Thus, the competent and probative evidence shows that hearing 
loss manifested many years after discharge and is not 
otherwise related to active military service.  Consequently, 
the preponderance of the evidence weighs against an award of 
service connection for bilateral hearing loss, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for bilateral hearing loss is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


